DETAILED ACTION
	This Office Action is in response to an Amendment, filed 29 June 2021, wherein Claims 1-26 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 29 June 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	The filed amendments to the independent claims (1, 8, 15, 21) have changed the scope of the claims. After an updated search and further consideration new rejections can be found below, as necessitated by amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brigham (US 20160217501).

As to Claim 1, Brigham discloses a computing system (Fig. 1 – Dynamic Message Server 108), comprising: a user-interface display screen (Fig. 2 – User Interface 210; See also Fig. 3 and Paragraphs [0082]-[0085]); at least one processor (Fig. 1 – Dynamic Message Server 108; Fig. 46 and [0137]-[0139] for explicit processor in computing device); and at least one memory storing executable training software which (Paragraph [0072] for AI Platform with code for purpose; See also Fig. 46 and Paragraphs [0137]-[0139] for explicit memory and instructions in computing device), when executed by the at least one processor, causes the at least one processor to: access a database of dialogues, the dialogues including a plurality of computer- generated prompts and user responses to the prompts, wherein the user responses are previously received from users and stored in the database (Paragraphs [0063][0066][0067] describe the database containing messages sent to leads, responses received, alerts sent out, etc. in chronological order of occurrence; See Paragraphs [0044][0045] for more about dialog with users; Paragraphs [0083]-[0085] describe how the AI Manager 330 allows the user to access documents/responses that the AI has processed and made classification(s) for); retrieve, from the database, at least one user response having already labeled thereto an assigned class having a highest confidence score, the confidence score indicating a degree of confidence that a context of the at least one retrieved user response is of the assigned class (Figs. 19 & 23 and Paragraphs [0121][0124] describe the user interface for inputting search terms or viewing/reviewing the AI’s training and classifications of a user document/response to approve/disapprove the classification(s) – the confidence values ranging between 0-100 for each classified category; See also [0106] for the AI algorithm classification with the highest confidence level in their classification); display, on the user-interface display screen, the assigned class, along with a plurality of other classes, each of the plurality of other classes having a respective lower confidence score than the assigned class (Figs. 19 & 23 and Paragraphs [0121][0124] describe the dashboard for displaying documents/responses that the AI has been confident on one or more of the classification determinations and their associated confidence values for each category – the confidence values ranging between 0-100 for each classified category); and receive, from a user of the training software, an indication of validity of the assigned class of the at least one retrieved user response (Figs. 19 & 23 and Paragraphs [0121][0124] describe how the AI developer reviews the classification(s) of the AI by approving or disapproving using a thumbs up or down on the UI dashboard), Application No. 16/059,498Page 2 of 16wherein each of the confidence scores is pre-determined by a natural language classifier employed to analyze the at least one user response (Paragraphs [0085][0106][0121] describe how the AI Platform utilizes NLP in order to categorize the document(s)/response(s) and their confidence scores for the one or more categories).

As to Claim 2, Brigham discloses wherein the indication of validity comprises at least one of: (a) a confirmation that the assigned class is correct; and (b) a selection of one of the plurality of other classes, wherein, when indication of validity comprises the selection of the one of the (Figs. 19 & 23 and Paragraphs [0121][0124][0125] describe how the AI developer reviews the classification(s) of the AI by approving or disapproving using a thumbs up or down on the UI dashboard).

As to Claim 3, Brigham discloses wherein, when indication of validity comprises the selection of the one of the plurality of classes, the executable software stored in the at least one memory is further adapted to cause the at least one processor to store the updated user response as new data to the database (Figs. 19 & 23 and Paragraphs [0121][0124][0125] describe how the AI developer reviews the classification(s) of the AI by approving or disapproving using a thumbs up or down on the UI dashboard and submit the changes [to save them]).

	As to Claim 4, Brigham discloses wherein the database with the new data is configured to be used to re-train the natural language classifier (Figs. 19 & 23 and Paragraphs [0120][0121][0124][0125] describe how the AI developer reviews the classification(s) of the AI by approving or disapproving using a thumbs up or down on the UI dashboard and submit the changes to save the new training that was selected).

(Figs. 19 & 23 and Paragraphs [0121][0124] describe the dashboard for displaying documents/responses that the AI has been confident on one or more of the classification determinations and their associated confidence values for each category – the confidence values ranging between 0-100 for each classified category; See also [0106] for the AI algorithm classification with the highest confidence level in their classification).

	As to Claim 6, Brigham discloses wherein the dialogues stored in the database are configured to be from a series of interactions between an interactive computing system and a user of the interactive computing system (Paragraphs [0063][0066][0067] describe the database containing messages sent to leads, responses received, alerts sent out, etc. in chronological order of occurrence; See Paragraphs [0044][0045] for more about dialog with users; Paragraphs [0083]-[0085] describe how the AI Manager 330 allows the user to access documents/responses that the AI has processed and made classification(s) for).

	Claims 8-13 recite all the same elements as Claims 1-6. Therefore, the same rationale applies equally as well.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brigham (US 20160217501) in view of Maisonnier et al. (US 20170125008).

As to Claim 7, Brigham discloses the computing system of Claim 6, as cited above. Brigham does not explicitly disclose wherein the series of interactions are a set of activities designed to cause an increase in a level of happiness of the user of the interactive computing system.
In an analogous art, Maisonnier discloses wherein the series of interactions are a set of activities designed to cause an increase in a level of happiness of the user of the interactive computing system (Paragraph [0019] describes a companion robot for interacting with users, the robot can learn the preferences of the user, thereby improving the mood of the user (i.e. make the user happier); Paragraphs [0041][0047] describe how based on the context, the robot can execute/launch new activities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the machine-learning dialog system of Brigham, specifically the intentions behind the interactions with the user, with the techniques of 
The suggestion/motivation for doing so would have been to improve the user’s mood using dialog, thereby providing a better overall user experience.

Claim 14 recites all the same elements as Claim 7. Therefore, the same rationale applies equally as well.

Claims 15, 16, 18, 20-22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Brigham (US 20160217501) in view of Pinckney et al. (WO 2010144766 A1).

As to Claim 15, Brigham discloses a computing system (Fig. 1 – Dynamic Message Server 108), comprising: a user-interface display screen (Fig. 2 – User Interface 210; See also Fig. 3 and Paragraphs [0082]-[0085]); at least one processor (Fig. 1 – Dynamic Message Server 108; Fig. 46 and [0137]-[0139] for explicit processor in computing device); and at least one memory storing executable training software which (Paragraph [0072] for AI Platform with code for purpose; See also Fig. 46 and Paragraphs [0137]-[0139] for explicit memory and instructions in computing device), when executed by the at least one processor, causes the at least one processor to: access a database of dialogues, the dialogues including a plurality of computer-generated prompts and user responses to the prompts, wherein the user responses are previously received from users and stored in the database (Paragraphs [0063][0066][0067] describe the database containing messages sent to leads, responses received, alerts sent out, etc. in chronological order of occurrence; See Paragraphs [0044][0045] for more about dialog with users; Paragraphs [0083]-[0085] describe how the AI Manager 330 allows the user to access documents/responses that the AI has processed and made classification(s) for); retrieve, from the database, at least one pair of sequential user response and follow-up computer-generated prompt (Paragraphs [0063][0066][0067] describe the database containing messages sent to leads, responses received, alerts sent out, etc. in chronological order of occurrence; Paragraphs [0083]-[0085] describe how the AI Manager 330 allows the user to access documents/responses that the AI has processed and made classification(s) for); display, on the user-interface display screen, a plurality of user-selectable ratings, each of the ratings designating a respectively different quality to the retrieved follow-up computer-generated prompt (Figs. 19 & 23 and Paragraphs [0121][0124] describe the dashboard for displaying documents/responses that the AI has been confident on one or more of the classification determinations and their associated confidence values for each category – the dashboard displaying a thumbs up and thumbs down button for the developer to “rate” the AI’s one or more classifications); receive, from a user of the training software, a selection of one of the plurality of user-selectable ratings (Figs. 19 & 23 and Paragraphs [0121][0124] describe how the AI developer reviews the classification(s) of the AI by approving or disapproving using a thumbs up or thumbs down button on the UI dashboard). 
Brigham discloses submitting the new training after rating each of the documents/responses classifications (See Paragraphs [0121][0124][0125]). However, Brigham does not explicitly disclose receive, from the user of the training software, a comment regarding the selected user-selectable rating, wherein the executable software stored in the at 
In an analogous art, Pinckney discloses receive, from the user of the training software, a comment regarding the selected user-selectable rating (Paragraphs [0014][0193] describe the various feedback received from the user; See also Fig. 11A for examples of comments as feedback), wherein the executable software stored in the at least one memory is adapted to cause the at least one processor to associate the selected user-selectable rating and the comment regarding the selected user-selectable rating to the retrieved follow-up computer-generated prompt (Fig. 19 and Paragraphs [0007][0041][0106] describe how the user feedback (answers and selection of helpful or not) are associated with the dialog of questions, answers, decisions, etc. for future use of reinforcing for the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the feedback dashboard put forth by Brigham, to include the additional feedback taught by Pinckney.
The suggestion/motivation for doing so would have been to provide the machine-learning system with more in-depth feedback to better refine its algorithms.

As to Claim 16, Brigham/Pinckney disclose wherein the dialogues stored in the database are from a series of interactions between an interactive computing system and a user of the interactive computing system (Brigham: Paragraphs [0063][0066][0067] describe the database containing messages sent to leads, responses received, alerts sent out, etc. in chronological order of occurrence; See Paragraphs [0044][0045] for more about dialog with users; Paragraphs [0083]-[0085] describe how the AI Manager 330 allows the user to access documents/responses that the AI has processed and made classification(s) for).

As to Claim 18, Brigham/Pinckney disclose wherein the executable software stored in the at least one memory is further adapted to cause the at least one processor to generate a record of associating the selected user-selectable rating and the comment regarding the selected user-selectable rating to the retrieved follow-up computer-generated prompt, and wherein the record is configured to be used to re-format a flow of a future interaction between the interactive computing system and the user of the interactive computing system (Pinckney: Paragraphs [0004]-[0010][0139][0175][0203] describe how the machine learning system utilizes user feedback to refine and reinforce the decision making process to make better [future] decisions and interactions during the dialog questioning/answering). Motivation provided above with reference to Claim 15.

As to Claim 20, Brigham/Pinckney disclose wherein the quality is indicative of a level of emotional intelligence conveyed by the retrieved follow-up computer-generated prompt (Pinckney: Paragraph [0150] provides an example of how the system making determinations using subjective criteria (i.e. showing emotional intelligence) when finding relevant responses for the user). Motivation provided above with reference to Claim 15.

.

Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brigham (US 20160217501) in view of Pinckney et al. (WO 2010144766 A1), and further in view of Maisonnier et al. (US 20170125008).

As to Claim 17, Brigham/Pinckney disclose the computing system of claim 16, as cited above. Brigham/Pinckney do not disclose wherein the series of interactions are a set of activities designed to cause an increase in a level of happiness of the user of the interactive computing system.
In an analogous art, Maisonnier discloses wherein the series of interactions are a set of activities designed to cause an increase in a level of happiness of the user of the interactive computing system (Paragraph [0019] describes a companion robot for interacting with users, the robot can learn the preferences of the user, thereby improving the mood of the user (i.e. make the user happier); Paragraphs [0041][0047] describe how based on the context, the robot can execute/launch new activities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the machine-learning dialog system of Brigham/Pinckney, specifically the intentions behind the helpful interactions with the user, with the techniques of Maisonnier, specifically the techniques of utilizing available context in order to improve the mood of the user with interactions and/or activities.


Claim 23 recites all the same elements as Claim 17. Therefore, the same rationale applies equally as well.

Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Brigham (US 20160217501) in view of Pinckney et al. (WO 2010144766 A1), and further in view of Pace (US 20190156358).

As to Claim 19, Brigham/Pinckney disclose the computing system of claim 15, as cited above. Brigham discloses quality ratings for feedback to the system (See [0124][0125]). Pinckney discloses user-selectable ratings of helpful or not (Fig. 11A and Paragraph [0156]). However, Brigham/Pinckney do not explicitly disclose wherein the plurality of user-selectable ratings include at least one of exception, good, excessive, insufficient and out of context.
In an analogous art, Pace discloses wherein the plurality of user-selectable ratings include at least one of exception, good, excessive, insufficient and out of context (Fig. 11 and Paragraphs [0052][0058] provide various examples of user feedback options for services, processes, etc. that comprise multiple options to rate by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the rating system of Brigham/Pinckney, to include the rating system of Pace.


	Claim 25 recites all the same elements as Claim 19. Therefore, the same rationale applies equally as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pinckney (US 9754308) discloses a method of machine learning and feedback for refining dialog exchanges.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner




/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459